—Appeal by the petitioner from an order of the Supreme Court, Westchester County (Rosato, J.), dated October 9, 1995. The appeal brings up for review an order of the same court, dated January 30, 1996, which, upon re-argument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated October 9, *4921995, is dismissed, as that order was superseded by the order dated January 30, 1996, made upon reargument; and it is further,
Ordered that the order dated January 30, 1996, is affirmed insofar as reviewed, for reasons stated by Justice Rosato in the order dated October 9, 1995; and it is further,
Ordered that the respondent is awarded one bill tif costs. O’Brien, J. P., Copertino, Santucci and Luciano, JJ., concur.